In a proceeding to discipline respondent, an attorney, he admits the charges of professional misconduct made against him. The charges are that by reason of Ms negligence in the prosecution of two actions to recover damages for injury to person and property the actions were dismissed and, as a result, the clients lost their causes of action, since the Statute of Limitations had run and barred the commencement of new actions. It I appears that respondent has compensated one client for his loss and that respondent is now paying the other client an agreed sum for his loss. In view of all the mitigating circumstances, namely: *1003that respondent has made restitution to one client; that respondent is now making restitution to the other client; and that respondent has a good record o£ prior professional and public service, we believe that censure is adequate discipline for his negligence in the prosecution of the two actions. Accordingly, the respondent is hereby censured. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.